Citation Nr: 0827253	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A motion to advance this case on the docket was granted by 
the Board in August 2008.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In the August 
2004 VCAA letter, the veteran was not advised of what the 
evidence must show for entitlement to consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).  
Also, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Court's holding in Dingess/Hartman 
does not exclusively apply to service connection claims.  In 
the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish an effective date if a TDIU is awarded.  Thus, 
corrective notice addressing both of these matters should be 
provided on remand.

The veteran contends that his service-connected cold injuries 
of the feet, hearing loss, and tinnitus render him 
unemployable.  He maintains that he stopped working as a taxi 
cab driver in 1995 on account of his poor hearing and feet.  
The veteran underwent VA examinations for hearing loss, 
tinnitus, and cold injuries of the feet in May 2004 in 
connection with his original claims of entitlement to service 
connection.  The reports on the VA examinations show that the 
examiners did not address the impact the veteran's 
disabilities had on his employability.  Therefore, the Board 
finds that the veteran should be afforded a VA examination 
and a medical opinion that address whether the veteran's 
service-connected disabilities prevent him from obtaining or 
retaining gainful employment.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase (which includes a claim for TDIU), the 
claim shall be denied.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes notice of 
the information and evidence needed to 
substantiate a claim for TDIU on an 
extra-schedular basis as well as advises 
the veteran that an effective date will 
be assigned if a TDIU is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman.

2.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected disabilities preclude 
him from engaging in substantially 
gainful employment.  The claims folder 
must be made available to and reviewed by 
the examiner.  All tests deemed 
necessary, including an audiogram, should 
be conducted.  A rationale for all 
opinions expressed should be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's service-connected physical 
disabilities (residuals of cold injury to 
both feet; bilateral hearing loss; and 
tinnitus) would preclude him from 
obtaining or retaining gainful employment 
(without regard to his age or his non-
service connected disabilities).  

3.  Thereafter, readjudicate the claim to 
include consideration of entitlement to a 
TDIU on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b) (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




